Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-4-2009

USA v. Randy Baker
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4577




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Randy Baker" (2009). 2009 Decisions. Paper 1926.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1926


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     ___________

                                     No. 07-4577
                                     ___________


                           UNITED STATES OF AMERICA

                                           v.

                               RANDY CLARK BAKER

                                           Appellant.

                                     ___________


                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Criminal No. 06-cr-00432)
                   District Judge: The Honorable A. Richard Caputo

                                     ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 30, 2008

             BEFORE: McKEE, NYGAARD, and SILER,* Circuit Judges.




                               (Filed: February 4, 2009)



       *Honorable Eugene E. Siler, Jr., Senior Circuit Judge for the United States Court
of Appeals for the Sixth Circuit, sitting by designation.
                                       ___________

                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

       Appellant, Randy Clark Baker, entered into a plea agreement with the

Government, whereby he agreed to plead guilty to one count of unlawful possession of

child pornography. A presentence investigation report was prepared and defense counsel

filed a sentencing memorandum requesting a sentence outside and below the advisory

sentencing range. The District Court sentenced him to 78 months’ incarceration and a

special assessment of $100. We will affirm.

       Because we write exclusively for the parties who are familiar with the facts and the

proceedings below, we will not revisit them here. Pursuant to Anders v. California, 386
U.S. 738 (1967), Baker’s appointed counsel has examined the record, concluded that

there are no non-frivolous issues for review, and has requested permission to withdraw.

       We, too, have thoroughly examined the record and can find no non-frivolous

issues to be raised in this appeal. Hence, we will affirm the judgment of the District

Court and grant counsel’s motion to withdraw.




                                              2